DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
the prior art of records teaches various tympanic membrane actuators, for example: Moses (US 2007/0154030), Shennib (US 6,137,889), Puria (US 2012/0014546) and Ball (US 2008/0255406). However, the prior art of record fails to show “at least one mass configured to be disposed on at least one of a medial side or a lateral side of a tympanic membrane of a user; and at least one actuator coupled to the mass and configured to be disposed on at least one of a medial side or a lateral side of the tympanic membrane, the actuator configured to convert electrical signals into mechanical motion to move the mass and modulate the tympanic membrane, the actuator comprising: a piezoelectric actuator; and a mechanical amplifier,” as required by claim 1, “at least one housing configured to be disposed on at least one of a medial side or a lateral side of the tympanic membrane of a user; at least one mass disposed within the at least one housing; and at least one actuator coupled to the at least one mass, the actuator configured to convert electrical signals into mechanical motion of the mass to modulate the user's tympanic membrane, the actuator comprising: a stack of one or more piezoelectric layers; and a mechanical displacement amplifier coupled to the stack of piezoelectric layers,” as required by claim 9, and “at least one housing configured to be disposed on at least one of a medial side or a lateral side of the tympanic membrane of a user; at least one mass disposed within the at least one housing; and at least one actuator coupled to the at least one mass, the actuator configured to convert electrical signals into mechanical motion of the mass to modulate the user's tympanic membrane, the actuator comprising: a stack of one or more piezoelectric disks formed of ferroelectric materials; and a mechanical displacement amplifier coupled to the cylindrical stack of piezoelectric layers, the mechanical displacement amplifier comprising a two- 6794851_147PATENT Attorney Docket No.: NEAR/0002USC01 stage flexure-based displacement amplifier configured to transform an input mechanical energy provided by the stack of piezoelectric layers into an enlarged output mechanical energy for modulation of the at least one mass,” as required by claim 19 when combined with all the limitations of claims 1, 9 and 19 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651